      Case 2:20-cv-02002-JAD-BNW Document 26 Filed 04/26/21 Page 1 of 3



 1 Kristie L. Fischer
 2 2565 Coral Sky Court
   Las Vegas, NV 89142
 3 Telephone: (702) 218-0253
 4 Email: Fischer.kristie@gmail.com
 5 Of Counsel to:
 6 Michigan Consumer Credit Lawyers
   22142 West Nine Mile Road
 7
   Southfield, MI 48033
 8 Telephone: (248) 353-2882
   Facsimile: (248) 353-4840
 9
10 Attorneys for Plaintiff,
11 Doherty Pierson III
12
                      IN THE UNITED STATES DISTRICT COURT
13                         FOR THE DISTRICT OF NEVADA
14
     Doherty Pierson III,
15
                    Plaintiff,                        Case No.: 2:20-cv-02002-JAD-BNW
16
17         vs.
18
     Equifax Information Services, LLC, et al.,
19
20                 Defendants.

21
22                  NOTICE OF SETTLEMENT WITH DEFENDANT
                               TRANS UNION, LLC
23
24         Plaintiff and Defendant, Trans Union, LLC have agreed to settle this lawsuit and
25 intend to file a Voluntary Dismissal as to Trans Union, LLC with prejudice, no later
26
   than June 23, 2021.
27
28
                                                  1
      Case 2:20-cv-02002-JAD-BNW Document 26 Filed 04/26/21 Page 2 of 3



 1
 2                                                     Respectfully submitted,
 3
 4                                                     By: /s/ Kristie L. Fischer
                                                       Kristie L. Fischer
 5                                                     2565 Coral Sky Court
 6                                                     Las Vegas, NV 89142
                                                       Telephone: 702-218-0253
 7
                                                       Email: Fischer.kristie@gmail.com
 8                                                     Attorneys for Plaintiff,
                                                       Doherty Pierson
 9
10
11
12
                                         ORDER
                                      PROOF OF SERVICE
13
           Based on
           Based on the
                    the parties'
                        parties' notice
                                 notice of
                                        of settlement
                                           settlement,(ECF
                                                       IT IS No.
                                                             ORDERED that by June 23, 2021,
14 the parties
          I, Kristie L. Fischer,
               must file           hereby documents
                         either dismissal state that on
                                                      or April
                                                         a joint26, 2021
                                                                 status   I served
                                                                        report     a copythe
                                                                               concerning of
15 status of settlement.
   the foregoing   pleading upon all counsel of record via the ECF System.
16                                            IT IS SO ORDERED
17                                                     /s/ Kristie L. Fischer
                                              DATED: 2:41 pm, April 30, 2021
18
19
20                                            BRENDA WEKSLER
                                              UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                   2
